Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).
The attempt to incorporate subject matter into this application by reference to U.S. Application No. 16/885,730 is ineffective because it is an unpublished U.S. application.  It should be replaced by US Patent No. 11,098,237.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  wherein the sterically-hindered ester has a delay period after the placing into the wellbore? How? Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 11-17 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Miller et al. (US 2014/0142003 A1) (“Miller” herein- provided by applicant)

Claim 1
 Miller discloses a method of servicing a wellbore penetrating a subterranean formation, comprising: placing into the wellbore a wellbore servicing fluid comprising a sterically-hindered ester having a general formula R1COOR2 and an aqueous fluid; and allowing the sterically-hindered ester to hydrolyze to form a carboxylic acid and an alcohol,
 	wherein the wellbore has a bottom hole static temperature (BHST) in a range of from about 200 °F to about 400 °F.
[0008-0009; 0012-0016; 0040; 0108; 0112; 00116-0120]
Since Miller discloses the same wellbore servicing fluid placed in a wellbore
a having a general formula R1COOR2 and an aqueous fluid, it would allow the sterically-hindered ester to hydrolyze to form a carboxylic acid and an alcohol.
	"Products of identical chemical composition cannot have mutually exclusive
properties”. A chemical composition and its properties are inseparable. Therefore, if
the prior art teaches the identical chemical structure, the properties applicant disc loses
and /or claims are necessarily present. See MPEP 2112.01 (I), In re Best, 562 F2d at
1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773
(Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam
Wareen Corp v DF Newtield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).

Claims 2-4
 	Since Miller discloses the same wellbore servicing fluid placed in a wellbore
comprising a sterically-hindered ester with R1 and R2 and water, it would have wherein the sterically-hindered ester has a delay period after the placing into the wellbore of equal to or greater than about 1 hour prior to forming the carboxylic acid R1 and R2, or both A-values greater than about 1.76 kcal /mol .
	"Products of identical chemical composition cannot have mutually exclusive
properties”. A chemical composition and its properties are inseparable. Therefore, if
the prior art teaches the identical chemical structure, the properties applicant disc loses
and /or claims are necessarily present. See MPEP 2112.01 (I), Inre Best, 562 F2d at
1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773
(Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam
Wareen Corp v DF Newtield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).

Claims 5 and 17
Since Miller discloses the same wellbore servicing fluid placed in a wellbore
a having a general formula R1COOR2 and an aqueous fluid, it would allow the sterically-hindered ester to hydrolyze to form a carboxylic acid that would acidizes a portion of the wellbore or subterranean formation and prior to the placing, the wellbore servicing fluid has a pH in a range of from about 7 to about 10, lowering the ph..
	"Products of identical chemical composition cannot have mutually exclusive
properties”. A chemical composition and its properties are inseparable. Therefore, if
the prior art teaches the identical chemical structure, the properties applicant disc loses
and /or claims are necessarily present. See MPEP 2112.01 (I), Inre Best, 562 F2d at
1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773
(Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam
Wareen Corp v DF Newtield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).

Claim 11
Miller discloses the method of claim 1, wherein the sterically-hindered ester comprises methyl hydroxypivalate (CMHP), ethyl hydroxypivalate, isopropyl hydroxypivalate, isobutyl hydroxypivalate, t-butyl hydroxypivalate, isopropyl! lactate, isobutyl lactate, t-butyl lactate, methyl 2-hydroxy-2-methylpropanoate, ethyl 2-hydroxy-2-methyipropanoate, isopropyl 2-hydroxy-2- methylpropanoate, isobutyl 2-hydroxy-2-methylpropanoate, t-butyl 2-hydroxy-2- methylpropanoate, hydroxypivalyl hydroxypivalate, or combinations thereof. [0045; 0090]

Claim 12
Miller discloses the method of claim i, wherein the sterically-hindered ester is present in the wellbore servicing fluid in an amount of from about 0.01 wt.% to about 50 wt.%, based on a total weight of the wellbore servicing fluid. [0036]

Claim 13
Miller discloses the method of claim 1, wherein the wellbore servicing fluid further comprises an emulsifier. [0054]

Claim 14
Miller discloses the method of claim 13, wherein the emulsifier comprises sodium phosphates, monoglycerides, diglycerides, sodium stearoyl lactylate, diacetyl tartaric acid esters of monoglycerides and diglycerides, emulsifying wax, polysorbate 20, polysorbate 40, polysorbate 60, polysorbate 80, ceteareth 20, ethoxylated alcohols, alkyl polyglycoside, dodecylbenzenesulfonate, ethylene oxide/propylene oxide copolymers (EO/PO copolymers), or combinations thereof. [0103]

Claim 15
Miller discloses the method of claim 13 wherein the emulsifier is present in an amount of from about 0.1 vol.% to about 5 vol.% based on a total volume of the wellbore servicing fluid. [0083]

Claim 16
Miller discloses the method of claim 1, wherein the wellbore servicing fluid has a density of from about 8.5 pounds per gallon (ppg) to about 16 ppg. [0111]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller as applied to claim 1 above, above, and further in view of Welton et al. (US 2010/0099587 A1) (“Welton” herein)

Claim 18
Miller discloses the method of claim 1.  Miller does not explicitly disclose, wherein the carboxylic acid reduces a viscosity of a hydraulic fracturing fluid present in the wellbore or subterranean formation.
	Welton teaches the above limitation (See paragraph 0012 Welton teaches this limitation in that the present invention provides one method of reducing the viscosity of a viscosified treatment fluid includes: providing a clean-up composition comprising a carboxylic acid) for the purpose of allowing the viscosity of the viscosified treatment fluid to reduce.) for the purpose of  the viscosity of the fracturing fluid reduced, and the fluid is recovered from the formation. [0003]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method o Miller, with the above limitation, as taught by Welton, in order reduce the viscosity of the fracturing fluid and the fluid is recovered from the formation. [0003]

Claim 20
Miller discloses the method of claim 1.  Miller however does not explicitly disclose  wherein the carboxylic acid contacts a fluid loss pill present in the wellbore or subterranean formation. 
Welton teaches the above limitation (See paragraphs 0012 and 0038 → Welton teaches this limitation in that the present invention provides one method of reducing the viscosity of a viscosified treatment fluid includes: providing a clean-up composition comprising a carboxylic acid that  is used as a clean-up compositions clean-up viscosified treatment fluid residue, such as fracturing fluid residue, gel pill residue, or gravel pack fluid residue, that might otherwise negatively impact productivity) for the purpose of improve productivity. [0038]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Miller, with the above limitation, as taught by Welton, in order to improve productivity.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Miller as applied to claim 1 above, above, and further in view of Welton et al. Boney et al. (US 2009/0032252 A1) (“Boney” herein)

Claim 19
Miller discloses the method of claim 1.  Miller however does not explicitly discloses, wherein the carboxylic acid solubilizes an acid soluble cement present in the wellbore or subterranean formation.
	Boney teaches the above limitation (See paragraphs 0014; 0016; 0038 →   Boney teaches this limitation in that embodiments of the invention are generally based upon a composition comprising a matrix forming material such as a cement or cementitious material; at least one degrading material, which may be a polymeric acid precursor; An acid soluble cement composition is the matrix forming material. The cement may be formed from a blend of different particle sizes of fine, medium and coarse materials. All these configurations can be hydrolyzed or "degraded" to carboxylic acid monomers, and therefore can be considered as polymeric acid precursors.)  for the purpose of  having the degrading material may be present in the cement compositions used according to the invention in an amount sufficient to result, upon partial or complete degradation of the degrading material, in a cement that significantly degrades such that its use as a zone isolator to prevent or reduce the passage of fluids or strength structure is temporary. [0021]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Miller with the above limitation, as taught by Boney, in order to prevent or reduce the passage of fluids or strength structure temporary. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,3,4,6,7,8,9,10,13,14,15, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,3,6,7,8,9,10,11,12,13,14, and 15 of U.S. Patent No. 11,098,237 (“237” hrerein). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application includes the limitation of the independent claims of ‘237 patent incorporating the dependent claims. All the claims dependent of claim 1 are also rejected.

Allowable Subject Matter
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims if there is no other rejection pending on the claim limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Harris (US 5,813,466 A) Delayed acid for gel breaking teaches The gel may alternatively be a crosslinked water-based gel of an acrylamide polymer. It may be a crosslinked polymer of acrylamide itself or of methacrylamide. The polymer may be a homopolymer or a copolymer such as a copolymer with an olefin, acrylic acid and/or methacrylic acid. The olefin may be a C.sub.2 -C.sub.4 olefin such as ethylene or propylene. The olefin is typically only present in a minor proportion. From 5 to 75%, preferably from 35 to 45% such as about 40%, of the carboxamide groups of the acrylamide polymer have generally been hydrolysed to carboxyl groups, Saini (US 7,608,567 B2) Degradable surfactants and methods for us teaches The present invention relates to methods for treating subterranean formations. A method, that comprises providing a treatment fluid that comprises an aqueous fluid, and a degradable surfactant derived from a degradable polymer; and introducing the treatment fluid into a well bore that penetrates the subterranean formation, is provided, and Munoz (US 7,833,944 B2) Methods And Compositions Using Crosslinked Aliphatic Polyesters In Well Bore Applications teaches Methods and compositions including a method comprising: providing a treatment fluid comprising a carrier fluid and a solid particle comprising a crosslinked aliphatic polyester; and placing the treatment fluid into a subterranean formation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        04/14/2022